DETAILED ACTION
This office action is in response to the amendment filed on April 5, 2021. Claims 10-14, 16-18, 21 and 25-27 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed April 5, 2021, with respect to amended claim 10 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 10-14, 16-18, 21 and 25-27 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a hydraulic torque wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Junkers et al. (6802235) and Mork (2505786). Junkers et al. disclose a hydraulic torque wrench comprising: a drive system (Figures 1 and 2) including, a cylinder (2) including a first end (right end, Figure 1), a second end (left end, Figure 1), and a longitudinal axis (A, Figure 2) extending therebetween, a closed volume (formed as the inner space or 2 extending between 5 and 8, Figure 2), a first piston (5) disposed within the cylinder and movable along the longitudinal axis (Column 2, Lines 45-51), a first rod (6/7) coupled to the first piston (Figure 2), a second piston (8) disposed within the cylinder and movable along the longitudinal axis (Column 2, Lines 45-51), and a second rod (9/10) coupled to the second piston (Figure 2), a working end (3) driven by the drive system (Figure 1), the working end including a first arm (at 15 or under a second interpretation formed as one of plates 12) coupled to the first rod (Column 2, Lines 23-24), a second arm (at 11, but shown at 19 in Figure 2 or under a second interpretation formed as one of the other of plates 12) coupled to the second rod (Column 2, Lines 21-22), and a socket (opening within ratchet 13, Figure 1) operable to be driven by the first arm and the second arm (Figures 1 and 2), but lacks forming the closed volume with a first portion and a second portion in communication with the first portion…, and having fluid being transferred between the first portion and as one of the first piston and the second piston moves in an opposite direction relative to the other of the first piston and the second piston. Furthermore, it would not have been obvious to combine Mork with Junkers et al. because it would destroy the intended purpose of the device of Junkers et al. from having the first and second pistons being movable independently from one another (see Column 2, Lines 5-8). Thus, there has been no prior art found that teach or suggest of providing a closed volume including a first portion and a second portion in communication with the first portion…, and having fluid being transferred between the first portion and the second portion of the closed volume as one of the first piston and the second piston moves in an opposite direction relative to the other of the first piston and the second piston. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723